286 F.2d 247
SAXON STEAMSHIP COMPANY, Inc., owner of the Steamship Saxon, Appellant,v.THE Tug ANNA SHERIDAN, her engines, etc. and Tug Anna Sheridan Corporation, owner and operator of the Tug Anna Sheridan.BARGE LAKE FARGE CORPORATION, Owner of THE Barge T. J. SHERIDANv.Steamship SAXON, her engines, etc., Saxon Steamship Company, Inc., owner of the Steamship Saxon and Isbrandtsen Company, Inc., operator of the Steamship Saxon and Saxon Steamship Company, owner of the Steamship Saxon, Appellants in 13282.v.BARGE LAKE FARGE CORPORATION, Owner of the Barge T. J. Sheridan, and Tug Anna Sheridan, her engines, etc. and Tug Anna Sheridan Corporation, owner and operator of the Tug Anna Sheridan, Appellants in 13281.BARGE LAKE FARGE CORPORATION, owner of the Barge T. J. Sheridan, Appellant in 13283,v.THE Tug ANNA SHERIDAN and Tug Anna Sheridan Corporation and Steamship Saxon, Saxon Steamship Company, Inc. and Isbrandtsen Company, Inc., Appellants in 13284.
Nos. 13280-13284.
United States Court of Appeals Third Circuit.
Argued December 15, 1960.
Decided January 18, 1961.
Rehearing Denied February 21, 1961.

Harrison G. Kildare, Philadelphia, Pa. (Rawle & Henderson, Richard W. Palmer, J. Welles Henderson, Philadelphia, Pa., on the brief), for Saxon S.S. Co., etc. and Isbrandtsen Co.
George E. Beechwood, Philadelphia, Pa. (J. Paul Erwin, Jr., Beechwood & Lovitt, Philadelphia, Pa., on the brief), for Tug Anna Sheridan and Tug Anna Sheridan Corp.
James B. Doak, Philadelphia, Pa. (LaBrum & Doak, Philadelphia, Pa., on the brief), for Barge Lake Farge Corp.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
These consolidated appeals are from decrees of the United States District Court for the Eastern District of Pennsylvania entered in three admiralty actions for damages arising by reason of a collision between the steamship Saxon and the barge T. J. Sheridan while it was in tow of the tug Anna Sheridan in the Delaware River on November 9, 1954.


2
Appeals numbered 13280-81-82 and 84 were taken by the Saxon from decrees dismissing her libel against the tug Anna Sheridan and her cross-libel against the barge T. J. Sheridan and the tug Anna Sheridan and directing that the barge T. J. Sheridan recover damages from the Saxon.


3
Appeal No. 13283 was taken by the barge T. J. Sheridan from the decree dismissing her libel against the tug Anna Sheridan. This appeal was taken as a "protective measure."


4
The crux of the Saxon's contention with respect to her appeals is that this Court, as a matter of law, is required by the record and on the facts as found by the District Court to conclude that the tug Anna Sheridan committed statutory faults thus imposing the burden upon her, which she failed to meet, of showing that they could not have been the cause of the collision.


5
Upon review of the record and the exhaustive analysis made by Judge Grim in his well-considered opinion1 we find no error in the disposition below.


6
The decrees of the District Court will be affirmed.



Notes:


1
 Reported at D.C.E.D.Pa.1960, 183 F. Supp. 132